777 F.2d 1524
Ollice DAVIS, Sr., Plaintiff-Appellant,v.Thomas J. MILLS, etc., et al., Defendants-Appellees.
No. 85-5036.
United States Court of Appeals,Eleventh Circuit.
Dec. 12, 1985.

Holland & Smith, William M. Holland, West Palm Beach, Fla., for plaintiff-appellant.
Richard L. Oftedal, Robert D. Moses, West Palm Beach, Fla., for defendants-appellees.
Appeal from the United States District Court for the Southern District of Florida.
Before VANCE and HATCHETT, Circuit Judges, and SWYGERT*, Senior Circuit Judge.
PER CURIAM:


1
This is an appeal from an award of attorney's fees under 42 U.S.C. Sec. 1988 to a prevailing defendant in a civil rights case.  Without making specific findings, the district court granted $10,000 attorney's fees plus $564.80 in costs to the defendant school board.  The plaintiff now appeals.


2
Christiansburg Garment Co. v. E.E.O.C., 434 U.S. 412, 98 S.Ct. 694, 54 L.Ed.2d 648 (1978), provides:


3
[A] plaintiff should not be assessed his opponent's attorney's fees unless a court finds that his claim was frivolous, unreasonable, or groundless, or that the plaintiff continued to litigate after it clearly became so.


4
The trial court's failure to make the specific findings required by the Christiansburg rule for award of attorney's fees to a prevailing defendant necessitates our vacation of its award.  The case will be REMANDED to the district court for further proceedings including a hearing.  We express no opinion as to whether fees should or should not be awarded to this defendant.


5
VACATED and REMANDED.



*
 Honorable Luther M. Swygert, U.S. Circuit Judge for the Seventh Circuit, sitting by designation